                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                 3:19-CV-00471-MOC

 MARIO ALLEN,                                   )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                        ORDER
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )


       THIS MATTER is before the court on plaintiff’s Consent Motion for Fees Under the

Equal Access to Justice Act (#24). Plaintiff filed a timely Motion for Fees under the Equal Access

to Justice Act, 28 U.S.C. § 2412, on November 20, 2020. The parties to this action entered a

stipulation for payment in the amount of $7,750.00 (#26). The court finds the proposed fee to be

reasonable.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Fees Under the Equal Access to

Justice Act (#24) is GRANTED. The United States Social Security Administration shall pay

attorney’s fees in the amount of $7,750.00 in full satisfaction of any and all attorney’s fee claims

Plaintiff may have in this case under EAJA. The check shall be made payable to Plaintiff and sent

to the offices of Plaintiff’s counsel, George C. Piemonte.

       Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 130 S. Ct. 2521

(2010), these attorney’s fees are payable to Plaintiff as the prevailing party, and are subject to

offset through the Treasury Department’s Offset Program to satisfy any pre-existing debt Plaintiff

may owe to the government. If, subsequent to the entry of the Court’s EAJA Order, the




         Case 3:19-cv-00471-MOC Document 27 Filed 12/11/20 Page 1 of 2
Commissioner determines that Plaintiff owes no debt to the government that would subject this

award of attorney fees to offset, the Commissioner may honor Plaintiff’s signed assignment of

EAJA fees providing for payment of the subject fees to Plaintiff’s counsel, rather than to Plaintiff.

If, however, the Commissioner discovers that Plaintiff owes the government any debt subject to

offset, the Commissioner shall pay any attorney fees remaining after such offset to Plaintiff, rather

than to counsel.


                                             Signed: December 11, 2020




                                                 2

         Case 3:19-cv-00471-MOC Document 27 Filed 12/11/20 Page 2 of 2
